In an action based on unfair competition in the use of a trade name in the same line of business, appellant contends that the name, “Mack’s Bootery, Inc.” is a simulation or imitation of the name “Jack’s Shoes,” and that respondents have in other ways held themselves out as connected or associated with appellant’s business. Order denying appellant’s motion to punish respondents for contempt of the judgment affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur.